In the

         United States Court of Appeals
                            For the Seventh Circuit
                                 ____________________ 
No. 17‐2073 
WILLIAM WHEELER and JOYCE THOMAS, 
                                                          Plaintiffs‐Appellants, 

                                                    v. 

WILLIAM HRONOPOULOS, et al.,  
                                                          Defendants‐Appellees. 
                                 ____________________ 

               Appeal from the United States District Court for the 
                 Northern District of Illinois, Eastern Division. 
                  No. 1:14‐cv‐03380 — Manish S. Shah, Judge. 
                                 ____________________ 

           ARGUED MARCH 30, 2018 — DECIDED JUNE 6, 2018 
                     ____________________ 

   Before  EASTERBROOK  and  ROVNER,  Circuit  Judges,  and 
GILBERT, District Judge.*  
    GILBERT,  District  Judge.  This  is  a  hornbook  example  of 
how to waive an argument on appeal. One day, a confiden‐
tial  informant  told  Officer  William  Hronopoulos  that  Wil‐
liam Wheeler had some guns in his Chicago apartment. This 
informant had previously given information that led to suc‐
                                                 
     *   Of the Southern District of Illinois, sitting by designation.
2                                                        No. 17‐2073 

cessful  search  warrants,  so  when  Officer  Hronopoulos  re‐
ceived  the  information  about  Wheeler,  he  (1)  drove  the  in‐
formant by Wheeler’s apartment to confirm the address; (2) 
worked  with  the  Cook  County  State’s  Attorney  to  obtain  a 
search warrant for the premises; and (3) brought the inform‐
ant  before  a  judge  to  testify  about  the  information  in  the 
warrant applications. The judge issued two search warrants: 
one for each floor of the apartment. Later that night, the po‐
lice executed the warrants and found guns, ammunition, and 
some heroin.  
   Wheeler  faced  several  criminal  charges  relating  to  the 
contraband,  but  a  jury  acquitted  him  because  the  evidence 
did  not  prove  beyond  a  reasonable  doubt  that  the  contra‐
band  was  his.  So  Wheeler  and  his  wife—Joyce  Thomas—
turned around and filed a lawsuit against both the city and 
the  officers  involved  in  the  arrest.  Only  two  of  their  claims 
survived  until  the  summary  judgment  stage:  (1)  a  Fourth 
Amendment claim for an unlawful search and arrest pursu‐
ant  to  42  U.S.C.  §  1983;  and  (2)  a  state‐law  claim  for  mali‐
cious prosecution.  
    When the defendants moved for summary judgment and 
pointed  out  that  there  were  no  genuine  disputes  over  any 
material facts, Wheeler and Thomas brought a bizarre argu‐
ment in response: they claimed that the search warrant was 
defective because  the confidential  informant’s tip was hear‐
say.  The  district  court  correctly  rejected  that  argument  be‐
cause  the  defendants  were  not  offering  the  informant’s  tip 
into evidence to prove the truth of the matter it asserted, so 
the tip was not hearsay material. See Illinois v. Gates, 462 U.S. 
213,  244–45  (1983).  Ultimately,  the  district  court  granted 
summary judgment in favor of the defendants because there 
No. 17‐2073                                                            3 

was  probable  cause  for  the  search,  arrest,  and  prosecution 
via the informant’s tip.  
    Wheeler and Thomas brought this appeal, but they make 
an irrational argument: they now say that there is a disputed 
fact as to whether the confidential informant existed or gave 
the  tip  at  all,  so  (1)  both  the  seizure  of  the  contraband  and 
the  arrest  were  the  fruits  of  an  illegal  search;  and  (2)  there 
was  accordingly  no  probable  cause  for  Wheeler’s  prosecu‐
tion. Although we review a district court’s decision to grant 
summary  judgment  de  novo  and  summary  judgment  is  not 
appropriate if there are any genuine disputes as to any mate‐
rial facts, Valenti v. Lawson, 889 F.3d 427, 428 (7th Cir. 2018) 
(citing Dunn v. Menard, Inc., 880 F.3d 899, 905 (7th Cir. 2018)) 
(further internal citations omitted), parties cannot conjure up 
brand new legal theories on appeal like this. Failing to bring 
an argument to the district court means that you waive that 
argument  on  appeal.  United  Cent.  Bank  v.  Davenport  Estate 
LLC, 815 F.3d 315, 318 (7th Cir. 2016) (internal citation omit‐
ted);  Puffer  v.  Allstate  Ins.  Co.,  675  F.3d  709,  718  (7th  Cir. 
2012).  And  this  case  presents  an  egregious  violation  of  that 
rule:  not  only  did  Wheeler  and  Thomas  fail  to  argue  below 
that  the  confidential  informant  did  not  exist,  they  tacitly 
admitted  that  the  informant  existed  by  arguing  that  his 
statements were hearsay.  
    Wheeler  also  argues  that  the  district  court  erred  by  not 
addressing their supposed Brady claim: whether the officers’ 
failure  to  procure  any  fingerprint  evidence—even  though 
Wheeler  never  requested  that  evidence  during  his  criminal 
proceedings—violated Wheeler’s due process rights. Brady v. 
Maryland, 373 U.S. 83, 87, 83 S. Ct. 1194, 1196–97, 10 L. Ed. 2d 
215 (1963); see also Saunders‐El v. Rohde, 778 F.3d 556, 561–62 
4                                                         No. 17‐2073 

(7th Cir. 2015) (explaining the elements of a Brady claim). But 
Wheeler  waived  this  argument  too  because  the  amended 
complaint  did  not  allege  a  Brady  claim.  The  amended  com‐
plaint did mention a lack of fingerprint evidence, but only in 
the sense that it (somehow) showed a lack of probable cause 
for Wheeler’s arrest and prosecution. And even if the district 
court  did  miss  a  tangible  Brady  claim—which  it  did  not—
Wheeler  and  Thomas  certainly  never  brought  that  to  the 
court’s attention. So that argument is also waived. Poullard v. 
McDonald, 829 F.3d 844, 855 (7th Cir. 2016) (internal citation 
omitted).  
    Rules  exist  for  a  reason.  Rules  are  especially  important 
for  practicing  attorneys.  And  rules  on  how  to  bring  an  ap‐
peal are critical to the proper functioning of our judiciary: a 
case  must  be  fully  fleshed  out  at  the  district  court  level  be‐
fore  an  appellate  court  can  accurately  review  that  case. 
Wheeler  and  Thomas  are  no  exception  to  that  rule,  so  we 
must ratify the judgment of the district court. 

                                                            AFFIRMED